UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 10-1018


HENRY R. LINK,

                 Petitioner – Appellant,

          v.

INTERNAL REVENUE SERVICE,

                 Respondent - Appellee.



               Appeal from the United States Tax Court.
                        (Tax Ct. No. 10011-08L)


Submitted:   August 26, 2010                 Decided:   August 31, 2010


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Henry R. Link, Petitioner Pro Se. Richard Farber, John DiCicco,
John A. Nolet, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C.; Michael T. Sargent, William J. Wilkins, INTERNAL REVENUE
SERVICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Henry   R.   Link    appeals       the   tax    court’s   orders:   (1)

sustaining the Commissioner’s proposed use of a levy to collect

Link’s unpaid federal income tax liability for the years 1998-

2002; and (2) denying his motion to vacate.                    We have reviewed

the record and find no reversible error.                  Accordingly, we affirm

for the reasons stated by the tax court.                   Link v. IRS, Tax Ct.

No. 10011-08L (U.S. Tax Ct. Sept. 9, 2009).                    We dispense with

oral   argument    because     the    facts    and    legal     contentions    are

adequately    presented   in    the    materials      before     the   court   and

argument would not aid the decisional process.

                                                                        AFFIRMED




                                        2